 1                                                                            HONORABLE Brian D. Lynch
                                                                          HEARING DATE: October 23, 2019
 2                                                                                        TIME: 1:30 pm
                                                                         RESPONSE DATE: October 16, 2019
 3                                                                                         CHAPTER 13
                                                                                            Tacoma, WA
 4
                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 5                        WESTERN DISTRICT COURT OF WASHINGTON

 6
     Re:
 7                                                               In Chapter 13 Proceeding
     Jay Hinrichs                                                No. 11-49795-BDL
 8
                                                              Notice of Hearing and
 9                        Debtor(s)                           Motion to Reopen Case
                                                              and Avoid Judgment Lien(s)
10
                                                              of Citibank, NA
11   ______________________________

12   TO: Clerk of Court, U.S. Trustee; Debtor(s); Citibank, NA

13          Please take note that the issue of law in this case will be heard on the date below and the Clerk is
     requested to note this issue on the motion docket for that day.
14          HEARING DATE: October 23, 2019                       TIME: 1:30 pm

15          PLACE: 1717 Pacific Ave                              JUDGE: Brian D. Lynch
                   Courtroom I
16                 Tacoma, WA 98402

17
                     IF YOU OPPOSE the Motion, you must file your written response with the Court Clerk,
18           serve two copies on the Judge’s chambers, serve one copy on the undersigned attorney, and
             serve one copy of your response on each of the persons set forth on the Certificate of Service
             attached hereto, NO LATER THAN THE RESPONSE DATE, which is October 16, 2019.
19
                   IF NO RESPONSE IS TIMELY FILED AND SERVED, THE COURT MAY, IN ITS
20           DISCRETION, GRANT THE MOTION PRIOR TO THE HEARING WITHOUT FURTHER
             NOTICE, AND STRIKE THE HEARING.
21
             Dated: September 25, 2019
22

                                                      /s/ Ellen Ann Brown
23
                                                      ____________________________________
                                                      Ellen A. Brown, WSB 27992
24                                                    Attorney(s) for Debtor(s)

25
            NOTICE OF HEARING AND MOTION TO                                       BROWN and SEELYE PLLC
            REOPEN CASE & AVOID JUDGMENT LIEN(S)       1                            744 South Fawcett Ave.
                                                                                   Tacoma, WA 98402
                                                                                      253-573-1958
 1

 2
                        MOTION TO REOPEN CASE & AVOID LIEN(S)
 3
             COME NOW the Debtor(s), by and through their attorney of record, BROWN & SEELYE,
 4
     and moves the Court for an Order Reopening Case and Avoiding Lien(s) based upon the
 5
     following facts:
 6

 7
            1) Debtor filed a petition for relief under the United States Bankruptcy Code, Title 11

 8   U.S.C. on December 21, 2011.

 9          2) That the following are judgments per RCW 6.13.090 and/or impair exemptions to which the
10
     Debtor is entitled.
11
             (A)     Citibank, NA, v. Jay L. Hinrichs, Pierce County Superior Court, State of Washington,
12
                           Judgment No. 11-9-08977-1, Superior Court Case No. 11-2-11895-4, filed August
13
                           10, 2011, in the amount of $46,482.81.
14

15                 3)         This Court has jurisdiction over the parties to and the subject matter of this
16          action as provided for under the United States Bankruptcy Code.
17

18                 4)         Pursuant to 11 USC §522(f), the Debtors desire to avoid the judicial

19          security lien in the property commonly known as 21622 83rd Ave E Spanaway, WA

20          98387.

21

22

23

24

25
            NOTICE OF HEARING AND MOTION TO                                      BROWN and SEELYE PLLC
            REOPEN CASE & AVOID JUDGMENT LIEN(S)       2                           744 South Fawcett Ave.
                                                                                  Tacoma, WA 98402
                                                                                     253-573-1958
 1                  5) The value of the property on the date of filing as listed on the Debtors’
 2
           schedules and the non-voidable liens are as follows:
 3

 4   Market value of Property:               $ 224,500.00

 5   Mortgage Balances(s):                   $ 245,934.47

 6   Homestead Exemption                     $ -0-
 7
     Equity:                                 $ -0-
 8
     6)        That the liens on the above described property, if not avoided, will impair any
 9
     exemption to which the Debtor would have been entitled under the exemptions as set
10
     forth in 11 USC §522. That the Debtor is entitled to the exemptions allowed under the
11
     bankruptcy code.
12

13
     Dated: September 25, 2019
14
     /s/ Ellen Ann Brown
15
     Ellen Ann Brown, WSBA #27992
16   Attorney for Debtors
17

18

19

20

21

22

23

24

25
     NOTICE OF HEARING AND MOTION TO                                   BROWN and SEELYE PLLC
     REOPEN CASE & AVOID JUDGMENT LIEN(S)     3                          744 South Fawcett Ave.
                                                                        Tacoma, WA 98402
                                                                           253-573-1958
 1

 2                                         CERTIFICATE OF SERVICE

 3
             THE UNDERSIGNED hereby certifies:
 4
                       On the date set forth below, I caused to be delivered by the method indicated below, a
     true and correct copy of NOTICE OF HEARING AND MOTION TO AVOID JUDGMENT LIENS OF
 5
     Citibank, NA along with a copy of the PROPOSED ORDER properly addressed to the debtor(s) and
     each of the following and by regular and certified return receipt mail:
 6
             Citibank, NA
 7           Attn: President or CEO
                          th
             701 East 60 St N
 8           Sioux Falls, SD 57104

 9           Suttell & Hammer, PS
             P.O. Box C-90006
             Bellevue, WA 98009
10

11          Signed at Tacoma, Washington on September 25, 2019.

12                                                    /s/ Ellen Ann Brown
                                                      __________________________________
13                                                    Ellen Ann Brown
                                                      Attorney at Law
14

15

16

17

18

19

20

21

22

23

24

25
            NOTICE OF HEARING AND MOTION TO                                       BROWN and SEELYE PLLC
            REOPEN CASE & AVOID JUDGMENT LIEN(S)       4                            744 South Fawcett Ave.
                                                                                   Tacoma, WA 98402
                                                                                      253-573-1958
